

Exhibit 10.1
AWARD AGREEMENT
CST Brands, Inc. 2013 Omnibus Stock Incentive Plan


Non-Qualified Stock Option
This Award Agreement (this “Agreement”) is entered into between CST Brands,
Inc., a Delaware corporation (“Company”), and Participant pursuant to the terms
of the CST Brands, Inc. 2013 Omnibus Stock Incentive Plan (as may be amended,
the “Plan”). As used herein, “Participant” means «First_Name» «Middle_Name»
«Last_Name», an Employee of Company. Capitalized terms used in this Agreement
but not otherwise defined in this Agreement have the meanings set forth in the
Plan.
1.Grant of Stock Option. Company grants to Participant a Non-qualified Stock
Option (the “Stock Option”) on «Option_Date» (“Date of Grant”) to purchase up to
«Shares_Granted» shares of Common Stock (the “Shares”) in accordance with the
terms of this Agreement and the Plan. The Shares, when issued to Participant
upon the exercise of the Stock Option, will be fully paid and non-assessable.
2.    Purchase Price. The Option Price of the Shares will be «Option_Price» per
Share.
3.    Term of Award. The Award Period during which the Stock Option is in effect
will commence on the Date of Grant and end on the tenth anniversary of the Date
of Grant, unless the Stock Option otherwise terminates or is forfeited under the
terms of the Plan or this Agreement prior to the expiration of the Award Period,
including, without limitation, in connection with Participant’s termination of
service as an Employee as provided under Article 8 of the Plan.
4.    Exercise of Stock Option. No portion of the Stock Option may be exercised
prior to «Vest_Date_Period_1» and may only be exercised to the extent the Shares
under the Stock Option had vested in accordance with the schedule below. Subject
to the provisions of the Plan relating to suspension or termination from the
Plan or forfeiture and lapsing of the Stock Option, the Shares under the Stock
Option will be available for exercise in the following increments, provided
Participant has continually remained an Employee through such dates:
«Shares_Period_1» shares vest on «Vest_Date_Period_1»; «Shares_Period_2» shares
vest on «Vest_Date_Period_2»; and «Shares_Period_3» shares vest on
«Vest_Date_Period_3».
The Stock Option must be exercised in accordance with the Plan and
administrative regulations established by the Committee by delivering to the
Company’s principal business office: (1) an Exercise Notice in the form approved
by the Committee that designates the Exercise Date and the number of Shares
under the Stock Option to be exercised and (2) full payment for the total Option
Price of the Shares to be exercised on the Exercise Date. Failure to exercise
the Stock Option in accordance with the Plan and the regulations established by
the Committee shall render such exercise ineffective. In the event of any
failure by Participant to pay for the number of Shares specified in the Exercise
Notice on the Exercise Date, the exercise of the Stock Option with respect to
such number of Shares will be treated as if it had never been made.

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT    Page 1



--------------------------------------------------------------------------------



If any law or regulation requires Company to take any action with respect to the
Shares specified in the Exercise Notice, then the date of delivery of the Shares
against payment will be extended for the period necessary to take such action.
5.    Plan Incorporated by Reference. The Plan is incorporated herein, and by
this reference, is made a part hereof for all purposes.
6.    Limitation of Rights of Participant. Participant will have no rights with
respect to any Shares not expressly conferred by the Plan or this Agreement.
7.    No Assignment. This Agreement and the Stock Option granted hereunder are
of a personal nature and Participant ’s rights with respect hereto and thereto
may not be sold, mortgaged, pledged, assigned, transferred, conveyed or disposed
of in any manner by Participant and may not be exercised by any person, other
than Participant, except as expressly permitted under the Plan. Any such
attempted sale, mortgage, pledge, assignment, transfer, conveyance, disposition
or exercise will be void, and Company will not be bound thereby.
8.    Successors. This Agreement is binding upon any successors of Company and
the heirs, successors and legal representatives of Participant.
9.    Direct Registration. Participant agrees that in lieu of stock
certificates, any Shares issuable in connection with the exercise of the Stock
Option may be issued in uncertificated form pursuant to the Direct Registration
System (“DRS”) of Company’s stock transfer agent.
10.    Section 409A. If necessary in order to ensure such compliance, this
Agreement may be reformed consistent with guidance issued by the Internal
Revenue Service. In no event shall the Company be liable for any additional tax,
interest or penalties that may be imposed on Participant under Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.


[REMAINDER OF PAGE INTENTIONALLY]



NON-QUALIFIED STOCK OPTION AWARD AGREEMENT    Page 2



--------------------------------------------------------------------------------





By your signature and the Company’s signature below, you and the Company agree
that the Stock Option referenced above is granted under and governed by the
terms and conditions of the this Award Agreement and the Company’s 2013 Omnibus
Stock Incentive Plan (as may be amended) attached hereto, all of which are made
a part of this agreement.


CST BRANDS, INC.


By:                                                     
Name:                                                 Date
Title:                             

«First Name» «Middle Name» «Last Name»        Date
Participant





NON-QUALIFIED STOCK OPTION AWARD AGREEMENT    Page 3

